 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   Nehemiah Kong,                 )                 SACV 18-02061 JVS (ADSx)
                                    )
11                                  )                 ORDER OF DISMISSAL UPON
               Plaintiff,           )
12                                  )                 SETTLEMENT OF CASE
          v.                        )
13                                  )
     GHH Co. LLC, et al.,           )
14                                  )
               Defendant(s).        )
15                                  )
                                    )
16   ______________________________ )
17
18         The Court having been advised by the counsel for the parties that the above-
19   entitled action has been settled,
20         IT IS ORDERED that this action be and is hereby dismissed in its entirety
21   without prejudice to the right, upon good cause being shown within 90 days, to reopen
22   the action if settlement is not consummated.
23
24   DATED: January 18, 2019                        ___________________________
25                                                     James V. Selna
26                                                  United States District Judge
27
28
